Case 1:21-cr-00160-TWP-DLP Document 107 Filed 08/05/21 Page 1 of 5 PageID #: 815




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF INDIANA
                                           INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                                           )
                                                                     )
                                       Plaintiff,                    )
                                                                     )
                                  v.                                 )     No. 1:21-cr-00160-TWP-DLP
                                                                     )
 ROBERTO CRUZ-RIVERA                                                 )
   a/k/a ROBERT RIVERA                                               )
   a/k/a ROBERTO CARLOS CRUZ RIVERA,                                 ) -01
                                                                     )
                                       Defendant.                    )

                            ENTRY ON DEFENDANT'S MOTIONS IN LIMINE

            This matter is before the Court on identical Motions in Limine filed by Defendant Roberto

 Cruz-Rivera ("Cruz-Rivera") (Filing No. 50; Filing No. 65). 1 Cruz-Rivera is before the Court on

 a charge of Failure to Register as a Sex Offender in violation of 18 U.S.C. § 2250 ("Section 2250")

 (Filing No. 12). In his Motions in Limine, Cruz-Rivera argues that the Court should prevent

 Plaintiff United States of America (the "Government") from introducing or discussing certain

 evidence, to which the Government responded on July 12, 2021 (Filing No. 73). For the following

 reasons, the Court grants in part and denies in part the Motions.

                                             I.       LEGAL STANDARD

            "[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

 motions in limine." Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). The court

 excludes evidence on a motion in limine only if the evidence clearly is not admissible for any

 purpose. See Beyers v. Consol. Ins. Co., No. 1:19-cv-1601-TWP-DLP, 2021 WL 1061210, at *2

 (S.D. Ind. Mar. 19, 2021) (citing Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp.



 1
     As these motions are identical, the Court will reference only the first filing (Filing No. 50).
Case 1:21-cr-00160-TWP-DLP Document 107 Filed 08/05/21 Page 2 of 5 PageID #: 816




 1398, 1400 (N.D. Ill. 1993)). Unless evidence meets this exacting standard, evidentiary rulings

 must be deferred until trial so questions of foundation, relevancy, and prejudice may be resolved

 in context. Id. at 1400–01. Moreover, denial of a motion in limine does not necessarily mean that

 all evidence contemplated by the motion is admissible; rather, it only means that, at the pretrial

 stage, the court is unable to determine whether the evidence should be excluded. Id. at 1401.

 Finally, though the purpose of motions in limine may not be as readily apparent in the context of

 a bench trial (as here), a "motion in limine is an important tool available to the trial judge to ensure

 the expeditious and evenhanded management of the trial proceedings," and "[t]he prudent use of

 the in limine motion sharpens the focus of later trial proceedings and permits the parties to focus

 their preparation on those matters that will be considered." Jonasson v. Lutheran Child & Fam.

 Servs., 115 F.3d 436, 440 (7th Cir. 1997).

                                           II.     DISCUSSION

         Cruz-Rivera advances, as far as the Court can tell, four contentions in his Motions in

 Limine. 2 The Court will address each in turn, adding additional facts where necessary.

 A.      Documents described in the index of Exhibit A

         Cruz-Rivera requests that the Court enter an order "preventing the government or any of

 its witnesses from introducing or referring to any of the documents described in the 'index' of

 Exhibit A," referencing a host of Federal Rules of Evidence in support (Filing No. 50 at 1 (citing

 Fed. R. Evid. 403, 502, 601, 602, 803, 901, 902, 1002, and 1005)). The Government responds that

 the "index" is a "list of all files produced through discovery," listing "the file name, bates range,

 file type, description, and date of production for every file produced." (Filing No. 73 at 1.) "If the

 Court granted the Defendant's motion," the Government continues, it "would be prohibited from


 2
  The Government responds to six specific arguments, but the Court finds the final two "arguments" to be better
 characterized as generalized statements applicable to his other, more identifiable contentions.


                                                       2
Case 1:21-cr-00160-TWP-DLP Document 107 Filed 08/05/21 Page 3 of 5 PageID #: 817




 introducing any exhibits at trial, since all trial exhibits must first be provided to the Defendant

 through discovery." Id. at 2 (emphasis in original). In short, "the Court should deny the Defendant's

 blanket request to prohibit any evidence that was provided to him through discovery." Id. In reply,

 Cruz-Rivera invites the Court to, among other things, "compare the handwriting of the documents"

 and strike testimony based on it representing "unfounded and uncorroborated hearsay." (Filing No.

 93 at 3.)

         At this point in the proceedings, absent context, the Court cannot determine that this list of

 discovery is not admissible for any purpose and defers individualized admissibility determinations

 until trial so questions of foundation, relevancy, and prejudice may be resolved in the context of

 the trial. The Motions in Limine are denied on this ground.

 B.      Evidence related to pending charges in Savannah, Georgia

         Cruz-Rivera requests that the Court to prohibit evidence related to "pending charges in

 Savannah, Georgia." (Filing No. 50 at 3.) "The [G]overnment does not oppose this request" and

 "agrees not to use evidence of any pending criminal charges the Defendant may face in Georgia

 unless the Defendant opens the door to this evidence." (Filing No. 73 at 2.) The Court grants this

 request.

 C.      Records of Marion County Criminal Convictions

         Cruz-Rivera next argues that the Court should prohibit "records of Marion County Criminal

 Convictions." (Filing No. 50 at 3.) He argues these convictions have "no relevancy" to the present

 case and can only serve to "inflame the passions of" the factfinder. Id. The Government responds

 that it "intends to use evidence related to the Defendant's various criminal arrests in Indiana for

 the purpose of establishing that he left New York and traveled in Indiana during the relevant time

 period." (Filing No. 73 at 2.) In reply, Cruz-Rivera argues that the Court can take "judicial notice"




                                                   3
Case 1:21-cr-00160-TWP-DLP Document 107 Filed 08/05/21 Page 4 of 5 PageID #: 818




 of his "extensive work history within the state of Indiana," so it need not allow in this evidence to

 establish his presence in the state (Filing No. 93 at 4).

        Again, the Court cannot determine that evidence of Marion County convictions is not

 admissible for any purpose and defers this admissibility determination until trial so questions of

 foundation, relevancy, and prejudice may be resolved in the context of the trial—especially in light

 of the potential for other evidence (or stipulations) to establish that Cruz-Rivera traveled in Indiana

 during the applicable period. The Court encourages a stipulation on this issue. However at present,

 the Motions in Limine are denied.

 D.     Evidence that Cruz-Rivera was previously charged with failing to register as a sex
        offender in Marion County.

        Cruz-Rivera next contends that the Court should bar evidence that he was previously

 charged with failing to register as a sex offender in Marion County (Filing No. 50 at 3). Again,

 Cruz-Rivera maintains, this does not "have relevancy" to the case at bar and will instead be used

 merely to "inflame" the factfinder. Id. The Government responds that "[t]he fact that the Defendant

 has been previously charged with failing to register as a sex offender demonstrates that he knew

 he needed to register as a sex offender." (Filing No. 73 at 3.) "In fact," the Government concludes,

 "it is difficult to imagine better evidence that a defendant knowingly failed to register than the fact

 that he was previously charged with failing to do so." Id. In reply, Cruz-Rivera contends that he

 "was never charged with a sex offence [sic] in the state of Indiana, and was never subject to any

 registration requirement by the state of Indiana." (Filing No. 93 at 4.)

        Once more, the Court cannot conclude at this time that this evidence is inadmissible for

 any purpose and defers this admissibility determination until trial so questions of foundation,

 relevancy, and prejudice may be resolved in the context of the trial. As the Government notes, this




                                                    4
Case 1:21-cr-00160-TWP-DLP Document 107 Filed 08/05/21 Page 5 of 5 PageID #: 819




 evidence may have significant bearing on Cruz-Rivera's knowledge of his registration requirement.

 The Motions in Limine are denied on this ground.

                                     III.   CONCLUSION

        For the preceding reasons, the Court GRANTS in part and DENIES in part Cruz-

 Rivera's Motions in Limine (Filing No. 50; Filing No. 65).

        SO ORDERED.

        Date:    8/5/2021

 Distribution:


 ROBERTO CRUZ-RIVERA
 26948-017                                           Dominic David Martin
 MARION COUNTY JAIL                                  INDIANA FEDERAL COMMUNITY
 40 South Alabama Street                             DEFENDERS
 Indianapolis, IN 46204                              dominic_d_martin@fd.org

 Adam Eakman                                         James Marshall Warden
 UNITED STATES ATTORNEY'S OFFICE                     UNITED STATES ATTORNEY'S OFFICE
 (Indianapolis)                                      (Indianapolis)
 adam.eakman@usdoj.gov                               james.warden2@usdoj.gov




                                                5
